Mb. Jttstice Hebnandez
delivered the opinion of the conrt.
This is an application for a writ of habeas corpus made by Luis Felipe Dessús and Calixto García Gaona for their release on bail, which they have already furnished, to abide the results of the appeal which they took from the Municipal Court of Arecibo to the District Court of Arecibo from a judgment rendered in a case involving the offense of inciting to a riot. After having examined the facts appearing in the record forwarded by the said district court and having carefully considered the allegations of both parties, we are of the opinion that the imprisonment of the petitioners is legal because the bail under which they were at large having been cancelled, and as it is not possible to consider in habeas corpus proceedings the propriety or impropriety of such cancellation, a logical consequence thereof is that a new bond be furnished and that in its absence the proper imprisonment take place.
Consequently, the release of Dessús and Garcia Gaona from custody is denied, and they shall continue in the same custody under which they were when these proceedings were brought, and shall be held subject to the disposition of the District Court of Arecibo.

Denied.